DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5-11 recite the limitation “the valve”.  It is not clear whether the valve is the five-way valve recited in claim 4 from which it depends or is a different valve.  For the purpose of this Office Action, the limitation has been interpreted as “the five-way valve”.
4.	Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 14-17 recite the limitation “the valve”.  It is not clear whether the valve is the five-way valve recited in claim 13 from which it depends or is a different valve.  For the purpose of this Office Action, the limitation has been interpreted as “the five-way valve”.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 2, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 2019/0181476) as cited in IDS dated 5/5/20.
Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as Hyundai Motor Company and Kia Motors Corporation not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention. However, although reference Jeong (US 2019/0181476) has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).	
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor 
Regarding claim 1, Jeong discloses  a thermal management system for a fuel cell vehicle(abstract, [0039]), the thermal management system comprising: a fuel cell stack(10, Fig. 1, [0046]); a heater configured to use power generated by the fuel cell stack(20, Fig. 1, [0046];
a radiator configured to cool a coolant(60, Fig. 1, [0046]); a pump configured to circulate the coolant(40, Fig. 1, [0046]); and a valve configured to control a temperature of the coolant by adjusting a flow rate of the coolant supplied to the pump from at least one of the fuel cell stack, the heater, or the radiator(temperature control valve 50, Fig. 1, [0046]).
Regarding claim 2, Jeong discloses all of the claim limitations as set forth above. Jeong further discloses the valve is disposed between the radiator and the pump(Fig. 1).
Regarding claim 12, Jeong discloses all of the claim limitations as set forth above. Jeong further discloses  the valve is disposed between the fuel cell stack and the radiator(Fig. 1).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2019/0181476) as cited in IDS dated 5/5/20 as applied to claims 1-2 above, and further in view of Busse et al. (US 7,451,808).
Regarding claim 3, Jeong discloses all of the claim limitations as set forth above. Jeong discloses the valve is a temperature control valve (see three-way valve in Fig. 1) but does not explicitly disclose  the valve comprises a five-way valve.
Busse teaches an arrangement of components for exchanging heat for motor vehicles with multiple cooling circuits comprising at least one pump, at least one control device and at least one heat exchanger(abstract) and may be used in motor vehicles such as hybrid cars and/or electric cars featuring fuel cells (Col. 3, lines 52-55). Busse teaches the control elements are in particular understood to mean valves selected from a group of elements including for example computer-controlled or mechanically operated two-way valves, three-way valves, four-way valves, five-way valves, combinations thereof and the like(Col. 2, lines 17-22).
.
Allowable Subject Matter
11.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is further comprising a controller configured to control an opening degree of each entrance of the five-way valve.
In the instant invention, the controller adjusts the temperature of the coolant by selectively controlling an opening degree of a first entrance of the valve connected with an outlet end of the radiator and an opening degree of a second entrance of the valve connected with an outlet end of the fuel cell stack ([0012] US 2021/0159520).  The controller 170 controls the flow of the coolant by controlling opening or closing and/or the opening degree of the valve 160 depending on the operation mode of the thermal management system 100 (Fig. 1, [0040]).
Jeong discloses further comprising a controller ([0041]) configured to control an opening degree ([0060]) but does not disclose, teach or render obvious an opening degree of each entrance of the five-way valve.
Busse teaches further comprising a controller configured to control the five-way valve (Col. 2, lines 17-22) but does not teach, disclose or render obvious to control an opening degree of each entrance of the five-way valve.

13.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the valve includes a five-way valve and a controller configured to control an opening degree of each entrance of the five-way valve. The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 11 above and apply herein.
14.	 Claims 14-17 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claims 14-17 is overcome.
15.	The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 18 is directed to a thermal management system for a fuel cell vehicle, the thermal management system comprising: a valve; a radiator having an outlet end connected to a first entrance of the valve; a fuel cell stack having an outlet end connected to a second entrance of the valve; a heater having an outlet end connected to a third entrance of the valve; a pump having an inlet end connected with a fourth entrance of the valve; and an ion filter having an outlet end connected with a fifth entrance of the valve.
Jeong discloses a thermal management system for a fuel cell vehicle(abstract, [0039]), the thermal management system comprising: a valve(temperature control valve 50, Fig. 1[0046]); a radiator having an outlet end connected to a first entrance of the valve(60, Fig. 1, [0046]); a fuel cell stack having an outlet end connected to a second entrance of the valve(10, Fig. 1, [0046]); a heater having an outlet end (20, Fig. 1); a pump having an inlet end (40, Fig. 1)  but does not disclose, teach or render obvious a heater having an outlet end connected to a third entrance of the valve; a pump having an inlet end connected with a fourth entrance of the valve; and an ion filter having an outlet end connected with a fifth entrance of the valve. 
16.	The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 20 is directed to a thermal management system for a fuel cell vehicle, the thermal management system comprising: a valve; a pump having an inlet end connected with a first entrance of the valve; a radiator having an inlet end connected to a second entrance of the valve; a fuel cell stack having an outlet end connected to a third entrance of the valve; a heater having an exit end connected to a fourth entrance of the valve; an ion filter having an exit end connected with a fifth entrance of the valve; and a controller configured to control an opening degree of each entrance of the valve.
	Jeong discloses a thermal management system for a fuel cell vehicle(abstract, [0039]), the thermal management system comprising: a valve(temperature control valve 50, Fig. 1, [0046]) ; a pump having an inlet end connected with a first entrance of the valve(40, Fig. 1, [0046]); a radiator having an inlet end(60, Fig. 1); a fuel cell stack having an outlet end connected to a third entrance of the valve(10, Fig. 1, [0046]); a heater having an exit end (20, Fig. 1) and a controller configured to control an opening degree of each entrance of the valve([0060]) but does not disclose, teach or render obvious a radiator having an inlet end connected to a second entrance of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724